Citation Nr: 1206303	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-03 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right knee disability, post-operative, residuals of an anterior cruciate ligament (ACL) injury. 

2.  Entitlement to service connection for right knee arthritis, to include as secondary to post-operative residuals of a right knee ACL injury. 

3.  Entitlement to service connection for right ankle arthritis, to include as secondary to post-operative residuals of a right knee ACL injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 23 to October 19, 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio VARO issued in July 2007 (denying service connection for mechanical derangement of the right knee, status post ACL repair) and March 2009 (denying service connection for arthritis of the right ankle and the right knee).  The Veteran's claims file is now in the jurisdiction of the Reno, Nevada VARO.  In a June 2011 a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In August 2011, the Board sought a VHA medical advisory opinion; in November 2011 the Board sought clarification of the VHA medical opinion which was initially received. 


FINDINGS OF FACT

1.  Postoperative residuals of a right knee injury were noted on the Veteran's entrance to service and are not shown to have increased in severity beyond normal progression during his active duty service from September 23 to October 19, 1999.

2.  Arthritis of the right knee was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's active service; his postoperative residuals of a right knee injury are not service-connected.

3.  Arthritis of the right ankle was not manifested in service, and the preponderance of the evidence is against a finding that any such disability is related to the Veteran's active service; his postoperative residuals of a right knee injury are not service-connected.


CONCLUSIONS OF LAW

1.  Service connection post-operative residuals of ACL injury is not warranted.  38 U.S.C.A. 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).

2.  Service connection for arthritis of the right knee and/or the right ankle, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims.  May 2007 and February 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also advised him of the criteria for rating a knee disability and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  At the June 2011 videoconference hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claims; his testimony reflects that he is aware of what remains needed to substantiate his claims.

The Veteran's service treatment records (STRs) and pertinent pre- and post-service treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims has stated that this is a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board secured a VHA medical opinion (with addendum) in the matter of service connection for postoperative residuals of a right ACL injury and finds that such opinion, with addendum explanation, is adequate for rating purposes.  The opinion is accompanied by a thorough explanation of rationale, reflects familiarity with the factual evidence, and includes discussion of medical principles. 

Regarding the claims of service connection for arthritis, it is not alleged that arthritis of the right knee or ankle was manifested in service, and the claims are argued primarily as secondary service connection claims.  As this decision denies service connection for postoperative residuals of a right ACL injury (and because there is no indication that any right knee or ankle arthritis may otherwise be related to the Veteran's service), the low threshold requirement of McLendon is not met, and an examination to secure a nexus opinion is not necessary.  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Disorders first diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in severity of the disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disability.  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Postoperative residuals of right ACL injury

On May 1998 pre-enlistment examination, the Veteran reported a previous surgery of the right knee.  It was noted that he had injured his right knee playing football in October 1993.  The records related to that injury reflect that an MRI showed a tear of the ACL and the medial meniscus.  In December 1993, he underwent reconstruction of the ACL, repair of the medial collateral ligament, and partial medial meniscectomy.  Post-operative records reflect that he did extremely well with physical therapy and recovered.  On clinical evaluation the lower extremities were noted to be abnormal.  A "2" profile was assigned for the lower extremities.  

On July 1999 enlistment examination, the Veteran reported that he had done well with formal physical therapy and returned to playing "semi-pro" football the following year, and he still played flag football.  He denied any problems or limitations regarding the right knee.  An orthopedic consult found slight ACL laxity, but good end point on Lachman and good knee function.  The Veteran was medically cleared for entrance to active duty service.

In the second week of basic training, the Veteran reported right knee pain, especially on going up and down stairs and squatting.  On physical examination, there was mild effusion and tenderness and some laxity in the knee, with no locking or giving way.  X-rays revealed hardware in place, with no other significant abnormality.  The examiner observed that the Veteran was already having problems in the beginning of his second week of basic training.  The Veteran stated that his knee was aggravated by doing buddy sit-ups.  A moderate amount of pain was noted.  The assessment was status post right ACL reconstruction.  The examiner stated that, due to the previous ACL reconstruction, and the fact that the Veteran was only in his second week of basic training, it was doubtful he would make it through the rigors of basic training.  A Medical Board in October 1999 found that the Veteran's right knee disability rendered him unfit for duty and that a waiver was not recommended.  The Medical Board recommended that the Veteran be separated from service based on his status post ACL reconstruction (with a moderate amount of pain intermittently).  The Veteran signed a document indicating that he concurred with the findings of the Medical Board and requested to be discharged from service.  The Veteran's DD-Form 214 indicates that he was separated from service for "failure to meet procurement medical fitness standards".

The medical evidence is then silent for findings regarding the right knee until 2006.  On July 2006 private treatment, the Veteran denied any current problem with the right knee.  He stated that he needed the knee checked for flexibility and range of motion prior to returning to military service.  He reported he had had no pain or problems since the previous surgery in [1993].  On physical examination, the knee had normal range of motion, normal gait and weight-bearing.  It was nontender, with no effusion; the assessment was "normal knee exam".

On September 2006 private evaluation by Dr. "F.L.", a history of right knee injury was noted with subsequent ACL reconstruction, MCL reconstruction, and cartilage work.  Dr. F.L. found that the Veteran had "done very well" with respect to the right knee since an injury and surgery in "1994", "with no problems in terms of pain or instability issues".  Dr. F.L. noted that the Veteran was planning to join the Armed Forces.  On examination, the Veteran had no complaints, no pain, no instability issues, no locking, clicking, or giving way, and no swelling, especially with increased activities.  Examination of the right knee showed no effusion.  Range of motion was symmetric to the left knee, 0 to 140 degrees, and the knee was ligamentously stable.  Lachman's and anterior drawer tests were negative.  Dr. F.L. assessed a "benign right knee exam" and opined that the Veteran was cleared for any activities.

In an October 2006 Constituent Request for Service to Congress, the Veteran stated that he was trying to re-enlist in the Army.  He noted that he had an uncharacterized discharge on his DD 214 form and he was scheduled to test at MEPS but had been disqualified due to not having the appropriate paperwork from Fort Knox.  He requested help with re-enlistment.

An October 2006 Department of the Army memorandum addressed the Veteran's "request [for] permission to physical".  The commanding officer noted that the Veteran had been discharged from service on October 19, 1999 while in his second week of basic training after he complained about knee pain and went on sick call.  The commanding officer noted the Veteran's pre-service knee reconstruction surgery in [1993] and that he had been cleared for service [in 1999], but he was not retained following a Medical Board.  The commanding officer noted that the Veteran recently had his knee examined and the doctor stated the knee now had normal function; it was suggested that if the Veteran were cleared medically, a waiver would be submitted for the RE-3 and it would be recommended that the Veteran be allowed to enlist.

In a November 2006 Army response, the request for medical waiver was disapproved, and it was found that the peculiar rigors of military training could further aggravate the Veteran's medical condition causing a high probability of subsequent lost time and/or assignment restriction.  No change was noted in the Veteran's medical status, due to the previous EPTS for knee pain following ACL repair.  It was recommended that the Veteran's request for re-enlistment not be processed because a waiver would not be granted.

Subsequent VA records from 2007 and 2008 include findings of mechanical derangement and arthritis of the right knee and chondromalacia of the bilateral kneecaps.  On June 2007 VA treatment, X-rays showed status post surgical intervention for tear of cruciate ligaments; there was no evidence of posttraumatic osteoarthritis changes.  On July 2007 VA treatment, the impressions included mechanical derangement and arthritis of the right knee greater than the left knee, and acute arthritis of the right ankle with possible gout.  On September 2007 VA treatment, the main problem with the knee joints was noted to be chondromalacia of the kneecaps, bilaterally.  On November 2007 VA treatment, the Veteran had sprained the medial lateral ligament posteriorly; no collateral ligament or cruciate ligament injury was noted, nor any problem to the meniscus, but chondromalacia of the kneecap was noted.  On January 2008 VA treatment, it was noted that the Veteran had strained a muscle in the back part of the knee; X-rays showed status post surgical intervention for tear of cruciate ligaments without evidence of ongoing problems.  No arthritic changes were noted in the knee joint or any problems with the ACL reconstruction; the diagnosis was "pretty well looking normal knees".

At the June 2011 videoconference Board hearing, the Veteran testified that, despite a pre-existing knee injury with ACL repair surgery 5 years earlier, he was approved for entrance to service and re-injured the knee approximately 23 to 25 days into basic training.  He testified that he was in sick call for one month and was then discharged.  He testified that he has continuously had problems with the right knee since service, and that he wore a knee brace; he indicated that his treatment had consisted of pain medication.  He testified that the knee gave out every once in a while, requiring him to wear the brace; on one occasion, he did not wear the brace at night and the knee gave out, causing him to sprain the right knee and right ankle in November 2007.  

In August 2011, the Board sought a VHA medical advisory opinion regarding the effects of the Veteran's service on his pre-existing right knee injury, specifically asking whether based on the evidence of record there was any additional pathology or impairment of the Veteran's right knee shown after service that was not present upon the Veteran's entering active duty service, and whether the pre-existing right knee disability increased in severity during the active duty service.

In an October 2011 VHA opinion, Dr. "P.W." noted that he had reviewed the medical evidence from the initial pre-service examination to the most recent findings in 2011; that there was a pre-existing injury to the right knee with repair of the right ACL, a partial medial meniscectomy, as well as a repair of the medical collateral ligament in October 1993, prior to the Veteran's entrance to service; that on May 1998 pre-enlistment exam and July 1999 enlistment exam the Veteran was cleared for service; that the Veteran's reported knee pain during his second week of basic training; and that he subsequently was separated from service for failure to meet procurement medical fitness standards.  He also noted the September 2006 benign right knee exam, the October 2006 request for a waiver to allow re-enlistment, and the denial of waiver in November 2006.  He noted the findings in 2007 and 2008 of mechanical derangement of the right knee with arthritis, chondromalacia of both knees, as well as the January 2008 exam following a knee strain that resulted in an impression of a "pretty well-looking, normal knee".

Dr. P.W. opined that the medical evidence and the medical literature showed a very slow progression of osteoarthritis in the knee following an ACL repair and ligamentous repair.  He noted that the Veteran had tears of the ACL, the medial collateral ligament, and the medial meniscus, all of which were surgically repaired, which "is a particularly ominous sign for a knee injury and has been well known in the literature for many years", and it is known as "O'Donoghue's triad".  Dr. P.W. noted that it is also known in the literature that many people who have this triad of injuries, such as athletes and particularly professional athletes, never return to active competition.  He noted that he had reviewed the American Journal of Sports Medicine, which appeared to have the largest record of long-term effects of ACL reconstruction.  He observed that arthritis is known to develop following injury, that it develops over a long period of time (anywhere from 2 to 20 years), but people who undergo ACL repair of ligaments get an increase in arthritis in anywhere from 50 percent to, in some reports, up to 80 percent of patients.  He noted that in the uninjured population with this type of repair, the complication rate is 1 to 2 percent; therefore there is a dramatic increase in the possibility of the patient developing long-term complications.  Dr. P.W. then noted that there are a few facts in the Veteran's case that are inconsistent with this medical pattern.  First, the Veteran alleged that he was able to get along fairly well after he was dismissed from basic training, yet at the videoconference hearing he stated that he had had pain and trouble continuously in the right knee since that time.  Dr. P.W. noted that the fact that after the initial operation the Veteran was able to return to playing flag football and semi-professional football, apparently with very little problems with the right knee, means that when he went into the service he apparently was able to pass the [enlistment] exam with minimal difficulty.  Dr. P.W. noted that basic training involves a very strenuous exercise program, he noted the Veteran's allegations that doing buddy sit-ups aggravated his symptoms, and he stated, "It would be my opinion that going into the service, even for such a short length of time, the ACL injury was aggravated."

Dr. P.W. next addressed whether the pre-existing right knee injury increased in severity during the Veteran's active duty service and noted that the question was very difficult to answer.  He stated, "Apparently, there was only a temporary increase in the pain or disability at the time because according to the record apparently he soon got over this.  So, I do not believe that the pre-existing knee disability increased in severity during the several weeks of Veteran's active duty status."  Dr. P.W. summarized his opinion by stating that it would be expected that the Veteran, in the long term, would develop complications such as arthritis, "which he apparently is getting since his last examination showed that he was getting some arthritis of his right knee and also was getting chondromalacia of both patellae.  Certainly, this could be expected in the right knee."

In October 2011, the Board found Dr. P.W.'s October 2011 VHA medical opinion appeared to be internally inconsistent and contradictory and requested clarification.  Regarding the earlier opinion that the pre-existing ACL injury was aggravated during service by basic training exercises, a November 2011 clarification letter from Dr. P.W. stated, "I think it is fair to assume that since the patient developed pain during basic training and eventually had to be mustered out of the service that the basic training exercises did aggravate his pre-existing injury."  Regarding the earlier opinion that the pre-existing injury disability did not increase in severity during the Veteran's several weeks of active duty service, Dr. P.W. clarified, "It increased in pain.  There is no evidence that it increased in severity at the time of basic training.  However, once [the Veteran] was out of the service apparently his knee soon returned to his pre-existing state, that is the state prior to his enlisting into the service, and he was able to do a lot of activities after he was released from the service.  So, this is why I came to this conclusion; I do not believe that the pre-existing disability increased in severity during the Veteran's active duty status.  He did get pain and was mustered out of the service, but I am not certain based upon the medical evidence that there was any increase in severity."  Regarding the earlier summary indicating that it would be expected that the Veteran would develop complications such as arthritis, Dr. P.W. noted that it was surmised that he was suggesting (but not clearly stating) that the arthritis is the result of natural progression but not whether aggravation during service was a factor.  Dr. P.W. clarified that "the natural progression, the natural history of ACL repairs, is for it to go on to develop arthritis, and this is clearly stated in the review of the records that were included in the report.  One cannot state with certainty whether or not there was aggravation because of [the Veteran's] rather limited service duty, and I cannot reach a conclusion on that."  Dr. P.W. included with his clarification opinion the abstract from a book about ACL reconstruction and the long term incidence of gonarthrosis, which included several of the medical findings he cited in his original opinion. 

The Board finds that these opinions, cumulatively, are entitled to great probative weight, as they reflect a complete review of the Veteran's complete medical history and statements included in the claims file and include a detailed explanation of rationale.  

The pre-existence of the right knee disability precludes a finding that it was incurred in service.  Consequently, to establish service connection for a right knee disability, the Veteran must establish that such pre-existing disability was aggravated by his service; he must show that the right knee disability increased in severity, beyond natural progression, during service.  See Wagner, supra.
 
Whether a disability increased in severity is determined by reviewing the evidence regarding the state of the disability before, during, and after active duty service.  In large measure, the significance of the various findings (i.e., whether they reflect a permanent increase in the level of severity/underlying pathology of the disability or merely an acute exacerbation) is a medical question.  Here, the evidence does not show that the Veteran's pre-existing right knee disability increased in severity during his brief active duty service in 1999.  Indeed, medical records are silent regarding the right knee from his separation from active duty in 1999 until 2006; and the 2006 medical records noted a "normal knee exam" and a "benign knee exam", based on which the Veteran sought to re-enlist in military service.  Thus, they provide evidence against this claim.  

The October and November 2011 VHA advisory opinions then noted the Veteran's allegations that he was able to get along fairly well after he was dismissed from basic training, in contrast to his testimony before the undersigned that he had had pain and trouble with the right knee continuously since his separation from service.  The reviewing physician noted that once the Veteran was out of service, the right knee soon apparently returned to its pre-service state, and that he was able to return to many of the physical activities he previously enjoyed prior to his service entrance.  The consulting physician therefore opined that there was only a temporary increase in pain during service, no evidence that the pre-existing knee disability increased in severity during the several weeks of the Veteran's active duty status, providing evidence against this claim.  

While the Veteran is competent to observe ongoing or increased symptoms of right knee disability (vs. increase in underlying joint pathology which is a medical question), see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), his hearing testimony account of continuous ongoing right knee symptoms postservice is self-serving, is inconsistent with the record (which is silent regarding the right knee from separation from service in 1999 until 2006 when two evaluations of the knee were entirely normal, and that he played football in the interim), and is deemed not credible.  The post-service record provides particularly negative evidence against this claim, outweighing the Veteran's unsupported statements.  

The Veteran may still establish service connection for right knee disability if there is affirmative evidence that relates it to an event or injury in service.  He alleges aggravation of his pre-service right knee injury during basic training in 1999.  However, the factual data do not support his assertion; the medical evidence (evaluations in 2006) clearly indicates that his complaints resolved upon separation from service.  

The Board may consider only independent medical evidence to support its findings and cannot reach its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Here, the competent medical evidence fails to establish that the Veteran's right knee disability incurred in or aggravated by his service.  Therefore, the Board is precluded from making a finding to the contrary.  

The Veteran's own statements relating his current right knee disability to injury or aggravation of an injury in service are not probative evidence.  As was noted above, his accounts of permanently worsening his pre-existing right knee disability beyond its natural progression during  service are self-serving, unsupported by any objective data, and are considered not credible.  To the extent that he seeks to link his current complaints of right knee pain to complaints noted in service in the absence of postservice continuity of symptoms, the etiological linkage of a current disability to a remote complaint is a medical question too complex to be resolved by a layperson/lay observation.  See Jandreau, supra, Davidson, supra.

Accordingly, the preponderance of the evidence is against a finding that the Veteran's pre-existing residuals of a right knee injury increased in severity during service, and therefore against a conclusion that the pre-existing disability was aggravated by service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt doctrine does not apply; the claim must be denied.

Right knee and right ankle arthritis

The Veteran alleges primarily that he has arthritis of the right knee and the right ankle secondary to his right knee disability, postoperative, residuals of ACL injury.  Because service connection has not been established for any disabilities, and service connection for the postoperative residuals of a pre-service right knee injury is specifically denied herein, the secondary service connection theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.

Regarding direct service connection, the STRs are silent for any complaints, findings, treatment, or diagnosis regarding arthritis of the right knee or the right ankle.  There is no evidence that arthritis of the right knee or the right ankle was manifested until many years postservice (the Veteran does not allege otherwise).  Consequently, service connection for arthritis of the right knee or the right ankle on the basis that such disability became manifest in service and persisted is not warranted.  Postservice evaluation/treatment records provide no indication that arthritis of the right knee and/or the right ankle may somehow be directly related to the Veteran's service.  Therefore, direct service connection for arthritis of the right knee or the right ankle (i.e., on the basis that either was incurred or aggravated in service) is not warranted. 

The October and November 2011 VHA opinion and clarification addressed whether the Veteran, in the long term, would develop complications such as arthritis; the reviewing physician opined that "certainly, this could be expected in the right knee".  On clarification, the reviewing physician noted that the natural progression of ACL repairs is for arthritis of the knee to develop, and that one could not state with any certainty whether there was any aggravation during service (because of the Veteran's very limited time in service).  The Board finds this evidence highly probative in the matters at hand.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the VA opinions to be persuasive, establishing that any current right knee/ankle arthritis is not shown to be directly related to activities in service.  Regarding the Veteran's own opinion to the contrary, he is a layperson (with no demonstrated or alleged expertise in determining whether there is a nexus between arthritis and a brief tour of active duty service/activities during that time); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.  Therefore, his opinion in this matter has no probative value.  The Board finds noteworthy that after service the Veteran resumed playing football (an intervening risk factor for which he does not account) and that in September 2006, some 7 years postservice, these disabilities were not noted on private evaluations (and he was cleared by his own provider for "any activities", i.e., that would be associated with a re-enlistment).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for arthritis of the right knee and right ankle.  Accordingly, they must be denied.


ORDER

Service connection for post-operative residuals of an ACL injury is denied. 

Service connection for right knee and right ankle arthritis is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


